CONSULTING SERVICES AGREEMENT THIS CONSULTING SERVICES AGREEMENT (Agreement) is made as of April 1, 2008 by and between Regency GP LLC, a Delaware limited liability company (“Company”), and James W. Hunt, having an address at 3721 Stratford, Dallas, Texas 75205 (hereinafter called “Consultant”). RECITALS As a former chief executive officer of the Company, Consultant will provide management consulting and advisory services with respect to the business and affairs of the Company. Company has requested Consultant to perform these services on an as needed basis, subject to the terms and conditions in this Agreement. Consultant agrees to perform such consulting and advisory services as an independent consultant (and not as an employee) on and subject to the terms and conditions set forth herein. NOW, THEREFORE, for and in consideration of the mutual covenants herein set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE 1 NATURE OF WORK 1.1Consultant shall perform any and all such management consulting and advisory services for the Company and any one or more of its subsidiaries (“Consulting Services”), as may from time to time be designated by the Chief Executive Officer of the Company, being the Company’s authorized representative in this regard.The Consulting Services shall be provided under the direction of the Company’s authorized representative.Consultant shall perform the Consulting Services with due diligence at all times acting in the best interests of the Company and its subsidiaries.Consultant shall use his best professional judgment and discretion in determining the manner in which services are performed for the Company. 1.2Consultant shall not have the authority to hire outside contractors for work under this Agreement without the prior written approval of the Company. 1.3Company agrees to provide Consultant with such information, materials and supplies necessary to perform Consultant’s duties at Company’s expense. 1.4Consultant shall perform the duties required hereunder in compliance with the Company’s Code of Business Conduct, a copy of which has been provided to Consultant. ARTICLE 2 PAYMENT TO CONSULTANT 2.1In full and complete consideration for Consultant (i) making available the Consulting Services to the Company, whether or not requested by the Company, and (ii) the release and waiver provided for in Section 5.1, the Company shall pay to Consultant the consulting fees specified in Section 2.3 and make available the benefits set forth in Section 2.4. 2.2 Consultant and the Company agree that the Company shall have the right to call upon up to 8 hours of Consultant’s time each week, exclusive of Saturdays, Sundays and Company holidays, during the Term of this Agreement.Company may not require any Consulting Services to be performed that require more than 8 hours in any week without the consent of
